Exhibit 10.3

CLEARWATER PAPER CORPORATION

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (this “Agreement”) is made and entered into as of
__________ (the “Grant Date”), by and between Clearwater Paper Corporation, a
Delaware corporation (the “Corporation”), and __________ (the “Employee”).  

W I T N E S S E T H:

 

WHEREAS, the Corporation maintains the Clearwater Paper Corporation ____ Stock
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Employee has been selected to receive a grant of stock
options under Section 7 of the Plan;

 

NOW, THEREFORE, for valuable consideration, the parties agree as follows:

1.Grant of Option.  The Corporation grants to the Employee the option to
purchase __________ shares of Stock for _______ per share (the “Exercise
Price”), on the terms and conditions stated in this Agreement (the
“Option”).  This Option shall be a “Nonstatutory Option” or “NSO” as defined in
the Plan.  This Option has been granted pursuant to the Plan and is subject to
all the terms and provisions thereof, a copy of which has been made available to
the Employee and the terms and conditions of which are incorporated by reference
into this Agreement.

2.Definitions.  In addition to the terms defined elsewhere in this Agreement,
the following terms used in this Agreement shall have the meanings set forth in
this Section 1.  Capitalized terms not defined in this Agreement shall have the
same definitions as in the Plan.

 

(a)

“Cause” means the occurrence of any one or more of the following: (i) the
Employee’s conviction of any felony or any crime involving fraud, dishonesty or
moral turpitude; (ii) the Employee’s participation in a fraud or act of
dishonesty against the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation that results in material harm to the business of
the Corporation, its Subsidiaries or Affiliates or any successor to the
Corporation; (iii) the Employee’s intentional, material violation of any
contract between the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation and the Employee, or any statutory duty the
Employee owes the Corporation, its Affiliates or any successor to the
Corporation, in either case that the Employee does not correct within 30 days
after written notice thereof has been provided to the Employee, (iv) the
commission of an act by the Employee that could (either alone or with other
acts) be considered harassment or discrimination on the basis of gender, race,
age, religion, sexual orientation or other protected category; or (v) the
commission by the Employee of an alcohol or drug offense in violation of the
Corporation’s, or a Subsidiary’s or an Affiliate’s Substance Abuse Policy for
salaried employees.

 

(b)

“Disability” means a condition pursuant to which the Employee is—

 

i.

unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or

 

ii.

by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Corporation.

 

--------------------------------------------------------------------------------

 

 

(c)

“Double Trigger Event” means the Employee’s Service with the Corporation or a
Subsidiary or an Affiliate is involuntarily terminated without Cause or
voluntarily terminated for Good Reason within one month prior to or 24 months
following the effective date of a Change of Control.

 

(d)

“Good Reason” means that one or more of the following are undertaken by the
Corporation, its Subsidiaries or Affiliates or any successor to the Corporation
without the Employee’s written consent:  (i) the assignment to the Employee of
any duties or responsibilities that results in a material diminution in the
Employee’s position or function as in effect immediately prior to the effective
date of a Change of Control; provided, however, that a change in the Employee’s
title or reporting relationships shall not provide the basis for a voluntary
termination with Good Reason; (ii) a 10% or greater reduction, other than in
connection with an across-the-board reduction applicable to other similarly
situated employees, by the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation in the Employee’s base salary and/or target bonus,
and/or target long-term incentive opportunity, all as in effect on the effective
date of the Change of Control or as increased thereafter; (iii) any failure by
the Corporation, its Subsidiaries or Affiliates or any successor to the
Corporation to continue in effect (or substantially replace in the aggregate)
any material benefit plan or program in which the Employee was participating
immediately prior to the effective date of the Change of Control (hereinafter
referred to as “Benefit Plans”), or the taking of any action by the Corporation,
its Subsidiaries or Affiliates or any successor to the Corporation that would
adversely affect the Employee’s participation in or reduce the Employee’s
benefits under the Benefit Plan; provided, however, that no voluntary
termination of Service with Good Reason shall be deemed to have occurred if the
Corporation, its Subsidiaries or Affiliates or any successor to the Corporation
provide for the Employee’s participation in benefit plans and programs that,
taken as a whole, are comparable to the Benefit Plans; (iv) a relocation of the
Employee’s business office to a location more than 50 miles from the location at
which the Employee performs duties as of the effective date of the Change of
Control, except for required travel by the Employee on the Corporation’s, its
Subsidiaries’ or Affiliates’ or any successor to the Corporation’s business; or
(v) a material breach by the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation concerning the terms and conditions of the
Employee’s employment.

 

(e)

“Purchase Price” means the Exercise Price times the number of whole shares with
respect to which this Option is exercised.

 

(f)

“Retirement” means the Employee’s termination of Service on or after the earlier
of his or her (A) attainment of age 65 or (B) attainment of age 55 and
completion of 10 years of Service.

 

(g)

“Vesting Date” means each date on which a portion of the Option vests and
becomes nonforfeitable in accordance with Section 3(a).  

 

(h)

“Vesting Period” means the period [beginning on January 1st of the calendar year
that [includes] [follows] the Grant Date (the “Vesting Start Date”) and ending
on the first trading day following the end of the period of three consecutive
calendar years that begins on the Vesting Start Date] [beginning on the Grant
Date and ending on the March 1st immediately following (or occurring on) the
third anniversary of the Grant Date].

3.Vesting.  

 

(a)

General Vesting.  Subject to the conditions stated in this Agreement, the Option
shall be subject to vesting in three annual installments during the Vesting
Period, i.e., the Option shall become exercisable for 33% of the number of
shares specified in Section 1 on [the first trading day following the end of the
first calendar year of the Vesting Period] [the March 1st immediately following
(or occurring on) the first anniversary of the Grant Date], for an additional
33% of the number of shares specified in Section 1 on [the first trading day
following the end of the second calendar year of the Vesting Period] [the March
1st immediately following (or occurring on) the second anniversary of the Grant
Date], and for the remaining 34% of the number of shares specified in Section 1
on [the first trading day following the end of the third calendar year of the
Vesting Period] [the March 1st immediately following (or occurring on) the third
anniversary of the Grant Date].  Except as set forth

2

--------------------------------------------------------------------------------

 

 

in Section 3(b), Section 3(c), Section 3(d) and Section 3(e), the Option may not
be exercised, and shall not become vested, with respect to any of the underlying
shares unless and until the Employee remains in continuous Service through the
applicable Vesting Date.

 

(b)

Death.  If the Employee’s Service with the Corporation or a Subsidiary or an
Affiliate terminates during the Vesting Period because of the Employee’s death,
the Employee’s beneficiary or representative may exercise the Option in
accordance with Section 4(a) with respect to the number of shares specified in
Section 1 attributable to the portion of the Option that was previously vested,
and a prorated number of the shares specified in Section 1 attributable to the
portion of the Option scheduled to vest at the next annual Vesting Date
following the Employee’s termination of Service.  The prorated number of shares
will be determined by multiplying the total number of shares attributable to the
portion of the Option scheduled to vest at such Vesting Date by a fraction, the
numerator of which is the number of completed full months the Employee is
employed (including disability) [during the calendar year in which the Employee
terminates Service] [from the previous annual Vesting Date (or the Grant Date if
the Employee’s Service terminates within 12 months of the Grant Date) to the
date of termination of Service], and the denominator of which is 12.  

 

(c)

Disability.  If the Employee’s Service with the Corporation or a Subsidiary or
an Affiliate terminates during the Vesting Period because of the Employee’s
Disability, the Employee may exercise the Option in accordance with Section 4(b)
with respect to the number of shares specified in Section 1 attributable to the
portion of the Option that was previously vested, and a prorated number of the
shares specified in Section 1 attributable to the portion of the Option
scheduled to vest at the next annual Vesting Date following the Employee’s
termination of Service.  The prorated number of shares will be determined by
multiplying the total number of shares attributable to the portion of the Option
scheduled to vest at such Vesting Date by a fraction, the numerator of which is
the number of completed full months the Employee is employed (including
disability) [during the calendar year in which the Employee terminates Service]
[from the previous annual Vesting Date (or the Grant Date if the Employee’s
Service terminates within 12 months of the Grant Date) to the date of
termination of Service], and the denominator of which is 12.  

 

(d)

Double Trigger Event.  Subject to Section 12 of the Plan, if a Double Trigger
Event occurs prior to the first annual Vesting Date scheduled for the Award, the
Option will become exercisable in accordance with Section 4(c) with respect to a
prorated number of the shares specified in Section 1, determined by multiplying
such number of shares by a fraction, the numerator of which is the number of
full months the Employee is employed (including disability) [during the calendar
year in which the Double Trigger Event occurs] [from the Grant Date to the date
of the Double Trigger Event], and the denominator of which is twelve.  If a
Double Trigger Event occurs on or after the first annual Vesting Date scheduled
for the Award, the Option, to the extent not previously vested, shall become
immediately vested in full and exercisable in accordance with Section 4(c).

 

(e)

Retirement.  If the Employee’s Service with the Corporation or a Subsidiary or
an Affiliate terminates during the Vesting Period because of the Employee’s
Retirement, the Employee may exercise the Option in accordance with Section 4(a)
with respect to the number of shares specified in Section 1 attributable to the
portion of the Option that was previously vested, and a prorated number of the
shares specified in Section 1 attributable to the portion of the Option
scheduled to vest at the next annual Vesting Date following the Employee’s
termination of Service.  The prorated number of shares will be determined by
multiplying the total number of shares attributable to the portion of the Option
scheduled to vest at such Vesting Date by a fraction, the numerator of which is
the number of completed full months the Employee is employed (including
disability) [during the calendar year in which the Employee terminates Service]
[from the previous annual Vesting Date (or the Grant Date if the Employee’s
Service terminates within 12 months of the Grant Date) to the date of
termination of Service], and the denominator of which is 12.  

4.Option Term; Exercise After Termination of Service.  The term of this Option
shall end and this Option shall not be exercisable after 10 years from the Grant
Date (the “Expiration Date”) or, if earlier, upon the termination of Employee’s
Service, subject to the following provisions:

3

--------------------------------------------------------------------------------

 

 

(a)

If the termination of Employee’s Service is caused by the Employee’s death, the
vested portion of this Option may be exercised by Employee’s executors or
administrators (or by any person or persons who shall have acquired this Option
directly from Employee by bequest or inheritance) at any time after the date of
such termination and on or before the date that is five years after the date of
such termination or, if earlier, the Expiration Date.

 

(b)

If the termination of Employee’s Service is caused by Disability, the vested
portion of this Option may be exercised at any time after the date of such
termination and on or before the date that is five years after the date of such
termination or, if earlier, the Expiration Date.

 

(c)

If the termination of Employee’s Service is in connection with a Double Trigger
Event, then subject to Section 12 of the Plan, the vested portion of this Option
may be exercised at any time after the date of such termination and on or before
the Expiration Date.

 

(d)

If the termination of Employee’s Service is caused by Retirement, the vested
portion of this Option may be exercised at any time after the date of such
termination and on or before the Expiration Date.

 

(e)

If the termination of Employee’s Service is for any reason other than death,
Disability, Retirement, Cause or a Double Trigger Event, this Option, to the
extent that it was vested under Section 3 at the date of such termination and
had not previously been exercised, may be exercised at any time on or before the
date that is 90 days after the date of such termination or, if earlier, the
Expiration Date.  If the termination of Employee’s Service is for Cause, this
Option shall be immediately cancelled and cease to be exercisable (including
with respect to any vested portion of the Option) at the time of such
termination.

5.Prohibited Activities.  Notwithstanding any provision in this Agreement to the
contrary, if the Employee, directly or indirectly, engages in any “Prohibited
Activity” (as defined below) without the Corporation’s prior written consent,
then any portion of this Award, whether vested or unvested, that remains
outstanding as of the date of such Prohibited Activity shall be immediately
cancelled and forfeited.  “Prohibited Activity” means any of the following
activities engaged in, directly or indirectly, by the Employee during the time
the Employee is employed by the Corporation or any of its Affiliates
(collectively, “Clearwater Paper”) or prior to the Expiration Date, in each case
as determined by the Committee in its sole discretion:

 

 

(a)

The Employee engages in, whether as an owner, consultant, employee or otherwise,
activities competitive with that of Clearwater Paper in any state, province or
like geography where Clearwater Paper does business;

 

(b)

Other than on behalf of Clearwater Paper, the Employee solicits for employment,
offers or causes to be offered employment, either on a full-time, part-time or
consulting basis, to any person who is employed by Clearwater Paper and with
whom the Employee had regular contact during the course of his or her employment
by Clearwater Paper; or

 

(c)

The Employee breaches any of the Employee’s obligations under any
confidentiality or nondisclosure agreement with Clearwater Paper.

6.Share Reserve.  The Corporation agrees that it will at all times during the
period during which this Option may be exercised reserve and keep available
sufficient authorized but unissued or reacquired Common Stock to satisfy the
requirements of this Agreement.

7.Manner of Exercise.  Employee, or Employee’s representative, may exercise any
portion of this Option that has become vested under Section 3 by giving notice
in a manner approved by the Committee, specifying the election to exercise the
Option, the number of Shares for which it is being exercised and the method of
payment for the amount of the Purchase Price of the Shares for which this Option
is exercised.  Such payment shall be made:

4

--------------------------------------------------------------------------------

 

 

(a)

In United States dollars delivered at the time of exercise; or

 

(b)

If the Committee has established a broker-assisted cashless exercise program,
payment may be made all or in part by delivery (in a manner approved by the
Committee) of an irrevocable direction to a securities broker to sell Shares and
to deliver all or part of the sale proceeds to the Corporation in payment of the
Purchase Price.

The notice shall be provided by the person or persons exercising this Option,
and in the event this Option is being exercised by the representative of
Employee, shall be accompanied by proof satisfactory to the Corporation of the
right of the representative to exercise the Option.  No Share shall be issued
until full payment has been made.  The Corporation may permit such other payment
forms as it deems appropriate (including the surrender of Shares in good form
for transfer, owned by the person exercising this Option and having an aggregate
fair market value on the date of exercise equal to the Purchase Price), subject
to applicable laws, regulations and rules.  Notwithstanding anything to the
contrary contained herein, the exercise of the Option shall be subject to the
terms of the Corporation’s Insider Trading Policy, and no exercise shall be
permitted for a fractional share.

8.Withholding Taxes.  The Employee will not be allowed to exercise this Option
unless the Employee pays, or makes acceptable arrangements to pay, any taxes
required to be withheld as a result of the Option exercise or the sale of Shares
acquired upon exercise of this Option.  Employee hereby authorizes withholding
from payroll or any other payment due Employee from the Corporation to satisfy
any such withholding tax obligation.  The Corporation may determine in its sole
discretion to satisfy such withholding taxes by withholding of Shares otherwise
issuable upon the exercise of the Option, which Shares will have a Fair Market
Value (determined as of the date when taxes would otherwise be withheld in cash)
not in excess of the amount necessary to satisfy the maximum statutory tax rates
in the Employee’s applicable jurisdictions.

9.No Stockholder Rights; No Assignment; Corporate Transaction.  The Employee
shall have no rights as a stockholder with respect to any Share subject to this
Option until such Shares shall have been issued to the Employee. Except as
otherwise provided in this Option, the rights and privileges conferred by this
Option shall not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to sale
under execution, attachment or similar process.  Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of the Option, or of any right
or privilege conferred by this Option, contrary to the provisions of this
Section 9, or upon any attempted sale under any execution, attachment or similar
process upon the rights and privileges conferred by this Option, the Option and
the rights and privileges conferred by this Option shall immediately become null
and void.  However, this Section 9 shall not preclude:  (i) an Employee from
designating a beneficiary to succeed, after the Employee’s death, to any rights
of the Employee at the time of the Employee’s death; or (ii) a transfer of the
Option by will or the laws of descent or distribution.  In that regard, any such
rights shall be exercisable by the Employee’s beneficiary in accordance with the
provisions of this Option and the Plan.  The beneficiary shall be the named
beneficiary or beneficiaries designated by the Employee in writing filed with
the Corporation in such form and at such time as the Corporation shall
require.  Regardless of any marital property settlement agreement, the
Corporation is not obligated to honor an exercise notice from the Employee’s
spouse or former spouse, nor is the Corporation obligated to recognize such
individual’s interest in the Option in any other way.  Notwithstanding anything
to the contrary contained herein, in the event of a Corporate Transaction, the
Option shall be treated in the manner provided in the agreement relating to the
Corporate Transaction (including as the same may be amended).

10.Legal Restrictions.  Unless at the time Employee gives notice of the exercise
of this Option, the Shares to be issued are registered under the Securities Act,
the notice shall include a statement to the effect that all Shares for which
this Option is being exercised are being purchased for investment, and without
present intention of resale, and will not be sold without registration under the
Securities Act or exemption from registration, and such other representations as
the Committee may require.  The Corporation may permit the sale or other
disposition of any Shares acquired pursuant to any such representation if it is
satisfied that such sale or other disposition would not contravene applicable
state or federal securities laws.  Unless the Corporation shall determine that,
in compliance with the Securities Act or other applicable statute or regulation,
it is necessary to register any of the Shares for which this Option has been
exercised, and unless such registration, if required has been completed,
transaction advices to be provided upon the exercise of this Option shall
contain the following legend on the face thereof:

5

--------------------------------------------------------------------------------

 

“The Shares represented by this transaction advice have not been registered
under the Securities Act of 1933 and may be offered, sold or transferred only if
registered pursuant to the provisions of that Act or if an exemption from
registration is available.”

11.No Employment Rights.  Nothing in this Agreement shall be construed as giving
Employee the right to be retained as an employee or as impairing the rights of
the Corporation to terminate his or her employment at any time, with or without
cause.

12.Interpretation; Applicable Law.  This Agreement shall be interpreted and
construed in a manner consistent with the terms of the Plan and in accordance
with the laws of the State of Delaware (without regard to choice of law
principles).  If there is any discrepancy between the terms and conditions of
this Agreement and the terms and conditions of the Plan (including, without
limitation, Section 12 of the Plan), the terms and conditions of the Plan shall
control.  

[remainder of page intentionally left blank]




6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party has or has caused this Agreement to be executed
as of the respective date set forth below.

 

CORPORATION:

 

Clearwater Paper Corporation,

a Delaware corporation

 

            

By:

 

Name:

 

Title:

 

Date:

 

 

 

 

 

Acknowledged and agreed as of the Grant Date:

 

 

Printed Name:

 

 

[Employee Name]

 

 

Date:

 

 

 

NOTE:  GRANT WILL BE ACCEPTED ELECTRONICALLY

 

 

7